       Case 1:20-cv-00843-WJ-GBW Document 55 Filed 11/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF NEW MEXICO
                                ___________________________

PETER STROJNIK,

               Plaintiff,                                            No. 1:20-cv-00843-WJ-GBW
                                                                     No. 1:20-cv-00875- WJ-GBW
v.                                                                   No. 1:20-cv-00938- WJ-GBW
                                                                     No. 1:20-cv-00940- WJ-GBW
ALBUQUERQUE BOCA HOTEL, LP                                           No. 1:20-cv-00998- WJ-GBW
D/B/A CROWNE PLAZA                                                   No. 1:20-cv-01003-WJ-GBW
ALBUQUERQUE,                                                         No. 1:20-cv-01034-WJ-GBW
                                                                     Consolidated
               Defendant.

     MEMORANDUM OPINION AND ORDER DENYING REQUEST FOR HEARING

       THIS MATTER comes before the Court on Plaintiff’s Request for Management

Conference, Doc. 38, filed October 15, 2020.

       “Plaintiff requests a case management conference at the earliest possible opportunity to

resolve” the following issues: (i) Plaintiff “requests that the Court issue a briefing schedule

requiring each Defendant to prove that this Court has Article III jurisdiction over all claims;” (ii)

Plaintiff’s state law claims and punitive and nominal damages; (iii) alignment of the New Mexico

Attorney General, if the Attorney General is permitted to intervene; (iv) Plaintiff requests an order

for “early Rule 26.1 exchange;” (v) Plaintiff states he “intends to file early Motions for Summary

Judgment against each consolidated Defendant” and is “willing to submit himself to a deposition.”

        The Court denies Plaintiff’s Request for a case management conference at the “earliest

possible opportunity to resolve” issues. The Court expects the Parties to confer in an attempt to

resolve issues before getting the Court involved. See D.N.M.LR-Civ. 83.9 (“Lawyers appearing

in this District must comply with the section for lawyers of “A Creed of Professionalism of the

New Mexico Bench and Bar”); A Creed of Professionalism of the New Mexico Bench and Bar (“I
        Case 1:20-cv-00843-WJ-GBW Document 55 Filed 11/23/20 Page 2 of 2




will attempt to resolve, by agreement, my objections to matters contained in my opponent’s

pleadings and discovery requests”). The Magistrate Judge will set a conference at an appropriate

time.

        The Court notes that Plaintiff filed his Request for Management Conference as a “Notice.”

All requests to the Court should be filed as a “Motion.”

        IT IS ORDERED that Plaintiff’s Request for Management Conference, Doc. 38, filed

October 15, 2020, is DENIED.




                                             ________________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                               -2-
